Exhibit 10.2

 

CHANGE IN CONTROL AGREEMENT

 

This Agreement is dated December 7, 2010 and effective as of November 19, 2010
between Aon Corporation, a Delaware corporation, and Stephen P. McGill (the
“Executive”).

 

WHEREAS, the Executive will continue serve as a key employee of the Company (as
defined in Section 1) and the Executive’s continued services and knowledge are
valuable to the Company in connection with the management of one or more of the
Company’s principal operating facilities, divisions, departments or
subsidiaries; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s dedication and objectivity in
the event of any threat or occurrence of, or negotiation or other action that
could lead to, or create the possibility of, a Change in Control (as defined in
Section 1) of the Company, without concern as to whether the Executive might be
hindered or distracted by personal uncertainties and risks created by any such
possible Change in Control, and to encourage the Executive’s full attention and
dedication to the Company, the Board has authorized the Company to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Executive hereby agree as
follows:

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the respective meanings set forth below:

 

(a)           “Board” means the Board of Directors of the Company.

 

(b)           “Cause” means:

 

(1)           a material breach by the Executive of those duties and
responsibilities of the Executive which do not differ in any material respect
from the duties and responsibilities of the Executive during the 90-day period
immediately prior to a Change in Control (other than as a result of incapacity
due to physical or mental illness) which is demonstrably willful and deliberate
on the Executive’s part, which is committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company and which is not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such breach;

 

(2)           gross misconduct, theft, fraud, breach of trust or any act of
dishonesty by the Executive which results in material harm to the Company; or

 

(3)           the commission by the Executive of a felony involving moral
turpitude.

 

--------------------------------------------------------------------------------


 

(c)           “Change in Control” means:

 

(1)           the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (ii) the combined voting power of
the then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 1(c);
provided further, that for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

 

(2)           individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

 

(3)           the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common

 

2

--------------------------------------------------------------------------------


 

stock, and the combined voting power of the outstanding securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii) no Person (other than:  the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(4)           the consummation of a plan of complete liquidation or dissolution
of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Company” means Aon Corporation, a Delaware corporation.

 

(f)            “Good Reason” means, without the Executive’s express written
consent, the occurrence of any of the following events after a Change in
Control:

 

(1)           a material adverse change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities as in
effect immediately prior to such Change in Control;

 

(2)           a material reduction by the Company in the Executive’s rate of
annual base salary or bonus opportunity as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;

 

(3)           the failure of the Company to continue in effect any material
employee benefit plan or compensation plan in which the Executive is
participating immediately prior to such Change in Control, unless the Executive
is permitted to participate in other plans providing the Executive with
substantially comparable benefits, or the taking of any action by the Company
which would adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any such plan;

 

3

--------------------------------------------------------------------------------


 

(4)           a change in the Executive’s primary employment location to a
location that is more than 50 miles from the primary location of the Executive’s
employment at the time of such Change in Control; or

 

(5)           the failure of the Company to obtain from any successor or
transferee of the Company an express written and unconditional assumption of the
Company’s obligations under this Agreement, as further described in
Section 12(b) of this Agreement.

 

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason.

 

The Executive’s employment may be terminated by the Executive for Good Reason if
(x) an event or circumstance set forth in this Section 1(f) shall have occurred
and the Executive provides the Company with written notice thereof within 90
days after the Executive has knowledge of the occurrence or existence of such
event or circumstance, which notice shall specifically identify the event or
circumstance that the Executive believes constitutes Good Reason, (y) the
Company fails to correct the circumstance or event so identified within 30 days
after the receipt of such notice, and (z) the Executive resigns during the
Termination Period and after the date of delivery of the notice referred to in
clause (x) above.

 

(g)           “Nonqualifying Termination” means a termination of the Executive’s
employment (1) by the Company for Cause, (2) by the Executive for any reason
other than a Good Reason, (3) as a result of the Executive’s death or (4) by the
Company due to the Executive’s absence from the Executive’s duties with the
Company on a full-time basis for at least 180 consecutive days as a result of
the Executive’s incapacity due to physical or mental illness.

 

(h)           “Termination Date” means the date during the Termination Period on
which the Executive’s employment is terminated other than by reason of a
Nonqualifying Termination.

 

(i)            “Termination Period” means the period of time beginning with a
Change in Control and ending on the earlier to occur of (1) the date which is
two (2) years following such Change in Control and (2) the Executive’s death;
provided, however, that, anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if the Executive’s employment
with the Company was terminated prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (a) was at the request of a third party who was taking
steps reasonably calculated to effect a Change in Control or (b) otherwise arose
in connection with or in anticipation of a Change in Control, then for purposes
of this Agreement, “Termination Period” means the period of time commencing upon
the date immediately prior to the date of such termination of employment and
ending on the earlier to occur of (x) two (2) years following such Change in
Control and (y) the Executive’s death.

 

4

--------------------------------------------------------------------------------


 

2.             Obligations of the Executive.  The Executive agrees that in the
event any person or group attempts a Change in Control, he shall not voluntarily
leave the employ of the Company without Good Reason (a) until such attempted
Change in Control terminates or (b) if a Change in Control shall occur, until 90
days following such Change in Control.

 

3.             Payments and Benefits Upon Termination of Employment.  If during
the Termination Period the employment of the Executive shall terminate, other
than by reason of a Nonqualifying Termination, and the Executive (or the
Executive’s executor or other legal representative in the case of the
Executive’s death or disability following such termination) executes a
noncompetition, nonsolicitation and confidentiality agreement and release of
claims substantially in the form of Exhibit A hereto (the “Noncompetition
Agreement and Release”) within 45 days following the Termination Date, the
Company shall provide to the Executive, as compensation for services rendered to
the Company, and in consideration of the covenants set forth in the
Noncompetition Agreement and Release, the payments and benefits described in
this Section 3.  The Executive shall forfeit the payments and benefits described
in this Section 3 in the event that the Executive fails to execute and deliver
the Noncompetition Agreement and Release to the Company in accordance with the
timing and other provisions of the preceding sentence or revokes such
Noncompetition Agreement and Release prior to the date the release of claims
contained therein becomes effective.  For purposes of this Agreement, the
Executive shall be considered to have a termination of employment with the
Company and its subsidiaries on the date the Executive has a “separation from
service” as described under Section 409A of the Code and the guidance and
Treasury Regulations issued thereunder with the Company and its subsidiaries. 
Any amount paid pursuant to this Section 3 shall be paid in lieu of any other
severance payments and benefits, which benefits may, without limitation, include
pay in lieu of notice, salary continuation through a contractual notice period
or enhanced supplemental pension benefits conferred, in any event as a result of
termination of employment, from the Company or any of its subsidiaries which are
not payable pursuant to this Agreement, but are payable pursuant to an
employment agreement or other compensation arrangement entered into between such
Employee and the Company or any of its subsidiaries.

 

(a)           Except as otherwise provided in Section 6, and conditioned upon
the Executive’s execution of the Noncompetition Agreement and Release without
revocation within the time period described in the preceding provisions of this
Section 3, the Company shall pay to the Executive (or the Executive’s
beneficiary or estate, as the case may be) on the 60th day following the later
to occur of the Termination Date or the Change in Control:

 

(1)           a cash amount (subject to any applicable payroll or other taxes
required to be withheld pursuant to Section 7 and any deductions authorized by
the Executive) equal to the sum of (i) the Executive’s full annual base salary
from the Company and its affiliated companies through the Termination Date, to
the extent not theretofore paid, (ii) the average of the Executive’s annual cash
incentive for each of the three fiscal years immediately preceding the fiscal
year in which the Termination Date occurs, multiplied by a fraction, the
numerator of which is the number of days in the fiscal year in which the
Termination Date occurs and the denominator of which is 365 or 366, as
applicable, and (iii) any accrued vacation pay, in each case to the extent not
theretofore paid; plus

 

5

--------------------------------------------------------------------------------


 

(2)           a lump sum cash amount (subject to any applicable payroll or other
taxes required to be withheld pursuant to Section 7 and any deductions
authorized by the Executive) in an amount equal to two (2) times the sum of
(a) Executive’s annual base salary from the Company and its affiliated companies
in effect on the Termination Date and (b) the average incentive compensation
paid to the Executive by the Company for the previous two years; plus

 

(3)           a lump sum cash amount (subject to any applicable payroll or other
taxes required to be withheld pursuant to Section 7 and any deductions
authorized by the Executive) in an amount equal to the amount forfeited by the
Executive under any qualified defined contribution plan maintained by the
Company or any of its subsidiaries as a result of the Executive’s termination of
employment.

 

(b)           The Executive shall become fully (100%) vested in the Executive’s
accrued benefits under the Aon Excess Benefit Plan, the Aon Supplemental Savings
Plan, or successor plans in effect on the date of the Executive’s termination of
employment (the “Nonqualified Plans”).  The Executive’s accrued benefits under
the Aon Supplemental Savings Plan, as applicable to the Executive on the date of
the Executive’s termination of employment, shall be determined by crediting the
Executive with two (2) additional years of retirement plan contributions, which
for purposes of this paragraph will be calculated using the Executive’s
compensation for the last full calendar year ending on or prior to the date of
the Executive’s termination of employment.

 

(c)           For the period commencing on the Termination Date and ending on
the earlier of (i) the date which is two (2) years following the Termination
Date and (ii) the date on which the Executive becomes eligible to participate in
and receive medical, dental and life insurance benefits under a plan or
arrangement sponsored by another employer having benefits substantially
equivalent to the benefits provided pursuant to this Section 3(c), the Company
shall continue the Executive’s medical, dental and life insurance coverage,
under the Company-sponsored plans or otherwise, upon the same terms and
otherwise to the same extent as such coverage shall have been in effect
immediately prior to the Executive’s Termination Date, and the Company and the
Executive shall share the costs of the continuation of such medical, dental and
life insurance coverage in the same proportion as such costs were shared
immediately prior to the Termination Date; provided, that the cost of any
medical insurance plan premium reimbursement paid by the Company to the
Executive following the end of the continuation coverage period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, shall be the
full cost thereof; provided, further, the Company’s share of the cost of the
continuation of coverage under any self-insured medical reimbursement plan that
is subject to Section 105(h) of the Code shall be included in the Executive’s
taxable income from the Company.  Such continuation of medical and dental
coverage shall be in satisfaction of the Company’s obligations under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).  Payment or
reimbursement of expenses incurred by the Executive pursuant to this
Section 3(c) shall be made promptly and in no event later than December 31 of
the year following the year in which such expenses were incurred, and the amount
of expenses eligible for reimbursement, or in-kind benefits provided, in any
year shall not affect the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other year, except

 

6

--------------------------------------------------------------------------------


 

for any limit on the amount of expenses that may be reimbursed under an
arrangement described in Section 105(b) of the Code.  Additionally, such right
to payment or reimbursement, or in-kind benefits to be provided, shall not be
subject to liquidation or exchange for another benefit.  If the Executive is a
“specified employee” under Section 409A of the Code, the full cost of the
continuation or provision of employee benefits described under this
Section 3(c) (other than any cost of medical or dental benefit plans or programs
or the cost of any other plan or program that is exempt from Section 409A of the
Code) shall be paid by the Executive until the earlier to occur of the
Executive’s death or the date that is six months and one day following the
Executive’s termination of employment, and such cost shall be reimbursed by the
Company or the applicable subsidiary to, or on behalf of, the Executive in a
lump sum cash payment on the earlier to occur of the Executive’s death or the
date that is six months and one day following the Executive’s termination of
employment.

 

4.             Vesting of Equity Awards Upon Termination Date; Exercise Period. 
Immediately upon the Executive’s Termination Date, all stock options and other
equity awards, if any, granted by the Company to the Executive (or stock options
and other equity awards granted in substitution therefor by an acquiror of, or
successor to, the Company) that are not otherwise exercisable or vested shall
become exercisable and vested in full.  Notwithstanding the foregoing, the time
or schedule of any payment or amount scheduled to be paid pursuant to the terms
of this Section 4, including but not limited to any restricted stock unit or
other equity-based award, payment or amount that provides for the “deferral of
compensation” (as such term is defined under Section 409A of the Code), may not
be accelerated except as otherwise permitted under Section 409A of the Code and
the guidance and Treasury regulations issued thereunder.  With respect to any
and all outstanding stock options granted by the Company to the Executive, each
such option shall remain exercisable following the Executive’s termination of
employment until and including the expiration date of the term of the option (as
set forth in the written agreement relating to such option).

 

5.             Code Section 4999 Excise Tax.  (a) Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that (i) any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) by the Company (or any of its affiliated
entities) or any entity which effectuates a Change in Control (or any of its
affiliated entities) to or for the benefit of the Executive (whether pursuant to
the terms of this Agreement or otherwise) (the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and
(ii) the reduction of the amounts payable to the Executive under this Agreement
to the maximum amount that could be paid to the Executive without giving rise to
the Excise Tax (the “Safe Harbor Cap”) would provide the Executive with a
greater after-tax amount than if such amounts were not reduced, then the amounts
payable to the Executive under this Agreement shall be reduced (but not below
zero) to the Safe Harbor Cap.  The reduction of the amounts payable hereunder,
if applicable, shall be made to the extent necessary in the following order:
(i) the acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of the stock subject to the award and of
other equity awards, provided that such stock options and of other equity awards
are not permitted to be valued under Treasury Regulation Section 1.280G-1 Q/A —
24(c); (ii) the payments under Section 3(a); (iii) the payments and benefits
under Section 3(b); (iv) the payments and benefits under Section 3(c); (v) any
equity awards accelerated pursuant to Section 4 or otherwise valued

 

7

--------------------------------------------------------------------------------


 

at full value, provided that such equity awards are not permitted to be valued
under Treasury Regulation Section 1.280G-1 Q/A — 24(c); (vi) the acceleration of
vesting of stock options with an exercise price that exceeds the then fair
market value of the stock subject to the award and other equity awards, provided
that such stock options and other equity awards are permitted to be valued under
Treasury Regulation Section 1.280G-1 Q/A — 24(c); and (vii) the acceleration of
vesting of all other stock options and equity awards on a basis resulting in the
highest amount retained by the Executive.  For purposes of reducing the Payments
to the Safe Harbor Cap, only amounts payable under this Agreement (and no other
Payments) shall be reduced.  If the reduction of the amounts payable hereunder
would not result in a greater after-tax result to the Executive, no amounts
payable under this Agreement shall be reduced pursuant to this provision.

 

(b)           All determinations required to be made under this Section shall be
made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Company or the Executive that there has been a Payment, or such earlier time as
is requested by the Company.  Notwithstanding the foregoing, in the event
(i) the Board shall determine prior to the Change in Control that the Accounting
Firm is precluded from performing such services under applicable auditor
independence rules or (ii) the Audit Committee of the Board determines that it
does not want the Accounting Firm to perform such services because of auditor
independence concerns or (iii) the Accounting Firm is serving as accountant or
auditor for the person(s) effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees, costs and expenses (including,
but not limited to, the costs of retaining experts) of the Accounting Firm shall
be borne by the Company.  If payments are reduced to the Safe Harbor Cap or the
Accounting Firm determines that no Excise Tax is payable by the Executive
without a reduction in payments, the Accounting Firm shall provide a written 
opinion to the Executive to the effect that the Executive is not required to
report any Excise Tax on the Executive’s federal income tax return, and that the
failure to report the Excise Tax, if any, on the Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  The determination by the Accounting Firm shall be binding upon the
Company and the Executive (except as provided in Section 5(c) below).

 

(c)           If it is established pursuant to a final determination of a court
or an Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Executive by the Company which are in excess of the limitations
provided in this Section (referred to hereinafter as an “Excess Payment”), the
Executive shall repay the Excess Payment to the Company on demand, together with
interest on the Excess Payment at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of the Executive’s receipt of such
Excess Payment until the date of such repayment.  As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the determination,
it is possible that Payments which will not have been made by the Company should
have been made (an “Underpayment”), consistent with the calculations required to
be made under this Section.  In the event that it is determined (i) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS or (ii) pursuant

 

8

--------------------------------------------------------------------------------


 

to a determination by a court, that an Underpayment has occurred, the Company
shall pay an amount equal to such Underpayment to the Executive within 10 days
of such determination together with interest on such amount at the applicable
federal rate from the date such amount would have been paid to the Executive
until the date of payment.  The Executive shall cooperate, to the extent the
Executive’s expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the IRS in
connection with the Excise Tax or the determination of the Excess Payment. 
Notwithstanding the foregoing, in the event that amounts payable under this
Agreement were reduced pursuant to Section 5(a) and the present value of any
Payment is subsequently re-determined by the Accounting Firm within the context
of Treasury Regulation Section 1 280G-1 Q/A 33 that reduces the value of the
Payment, the Company shall promptly pay to Executive any amounts payable under
this Agreement that were not previously paid solely as a result of Section 5(a),
subject to the Safe Harbor Cap.

 

(d)           A payment or reimbursement of expenses described in this Section 5
shall be made promptly and in no event later than December 31 of the year
following the year in which such expenses were incurred, any reimbursement of
expenses incurred due to a tax audit or litigation shall be made no later than
the end of the calendar year immediately following the calendar year in which
the taxes that are the subject of the audit or litigation are remitted to the
taxing authority, or, if no taxes are to be remitted, the end of the calendar
year following the calendar year in which the audit or litigation is completed,
and the amount of such expenses eligible for payment or reimbursement in any
year shall not affect the amount of such expenses eligible for payment or
reimbursement in any other year nor shall such right to payment or reimbursement
be subject to liquidation or exchange for another benefit.

 

6.             Delay of Payments.  (a)  Except as otherwise provided in
Section 6(b) below, in the event that any payment or distribution or portion of
any payment or distribution to be made to the Executive under Section 3(a) of
this Agreement cannot be characterized as a “short term deferral” for purposes
of Section 409A of the Code or is not otherwise exempt from the provisions of
Section 409A of the Code, and “Change in Control” as defined for purposes of
this Agreement does not satisfy the requirements of a change in control event as
described in Section 409A of the Code and the guidance and regulations issued
thereunder or, if “Change in Control” does satisfy such requirements under Code
Section 409A, the Termination Date is not within two years following the Change
in Control in accordance with Treasury Regulation Section 1.409A-3(c)(1), then
an amount equal to the aggregate severance payments that would otherwise be
payable to the Executive upon an involuntary termination of employment under any
other employment agreement or other compensation arrangement entered into
between the Executive and the Company or any of its subsidiaries shall be paid
to the Executive at the same time and in the same form of payment as such other
severance payments would otherwise be paid and the remainder of the payment or
distribution, or portion thereof, under Section 3(a) of this Agreement shall be
paid in accordance with Section 3(a).

 

(b)           In the event that any payment or distribution or portion of any
payment or distribution to be made to the Executive hereunder cannot be
characterized as a “short term deferral” for purposes of Section 409A of the
Code or is not otherwise exempt from the provisions of Section 409A of the Code,
and the Executive is determined to be a “specified employee” under Section 409A
of the Code, such portion of the payment shall be delayed until

 

9

--------------------------------------------------------------------------------


 

the earlier to occur of the Executive’s death or the date that is six months and
one day following the Executive’s termination of employment with the Company and
its subsidiaries (the “Delay Period”).  Upon the expiration of the Delay Period,
the payments delayed pursuant to this Section 6 shall be paid to the Executive
or his beneficiary in a lump sum, and any remaining payments due under this
Agreement shall be payable in accordance with their original payment schedule.

 

7.             Withholding Taxes.  The Company may withhold from all payments
due to the Executive (or the Executive’s beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law, the Company is
required to withhold therefrom.

 

8.             Reimbursement of Expenses.  If any contest or dispute shall arise
under this Agreement involving termination of the Executive’s employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse the Executive,
on a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute; provided, however, that in
the event the resolution of any such contest or dispute includes a finding
denying, in total, the Executive’s claims in such contest or dispute, the
Executive shall be required to reimburse the Company, over a period of 12 months
from the date of such resolution, for all sums advanced to the Executive
pursuant to this Section 8.  Payment or reimbursement of expenses described in
this Section 8 shall be made promptly and in no event later than December 31 of
the year following the year in which such expenses were incurred, and the amount
of such expenses eligible for payment or reimbursement in any year shall not
affect the amount of such expenses eligible for payment or reimbursement in any
other year nor shall the right to payment or reimbursement be subject to
liquidation or exchange for another benefit.

 

9.             Operative Event.  No amounts shall be payable hereunder unless
and until there is a Change in Control.

 

10.           Termination of Agreement.  (a)  This Agreement shall be effective
on the date hereof and shall continue until terminated by the Company as
provided in Section 10(b); provided, however, that this Agreement shall
terminate in any event upon the earlier to occur of (1) termination of the
Executive’s employment with the Company prior to a Change in Control and (2) the
Executive’s death.

 

(b)  The Company shall have the right prior to a Change in Control, in its sole
discretion, pursuant to action by the Board, to approve the termination of this
Agreement, which termination shall not become effective until the date fixed by
the Board for such termination, which date shall be at least 120 days after
notice thereof is given by the Company to the Executive in accordance with
Section 13; provided, however, that no such action shall be taken by the Board
during any period of time when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided further, that in no event shall this Agreement
be terminated in the event of a Change in Control.

 

11.           Scope of Agreement.  Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company or its
subsidiaries and, subject

 

10

--------------------------------------------------------------------------------


 

to Section 2 hereof, if the Executive’s employment with the Company shall
terminate prior to a Change in Control, then the Executive shall have no further
rights under this Agreement; provided, however, that any termination of the
Executive’s employment following a Change in Control shall be subject to all of
the provisions of this Agreement.

 

12.           Successors; Binding Agreement.

 

(a)  This Agreement shall not be terminated by any merger or consolidation of
the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company.  In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

 

(b)  The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in Section 12(a), it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to the
Executive (or the Executive’s beneficiary or estate), all of the obligations of
the Company hereunder.  Failure of the Company to obtain such assumption prior
to the effectiveness of any such merger, consolidation or transfer of assets
shall be a breach of this Agreement and shall entitle the Executive to
compensation and other benefits from the Company in the same amount and on the
same terms as the Executive would be entitled hereunder if the Executive’s
employment were terminated following a Change in Control other than by reason of
a Nonqualifying Termination during the Termination Period.  For purposes of
implementing the foregoing, the date on which any such merger, consolidation or
transfer becomes effective shall be deemed the Date of Termination.

 

(c)  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.

 

13.           Notices.  (a)  For purposes of this Agreement, all notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or five days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed (1) if to the Executive, to the last known
residential address on file for the Executive with the Company, and if to the
Company, to Aon Corporation, 200 East Randolph Drive, Chicago, Illinois 60602,
3d Floor, attention General Counsel, with a copy to the Secretary, or (2) to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

(b)           A written notice of the Executive’s Termination Date by the
Company or the Executive, as the case may be, to the other, shall (1) indicate
the specific termination provision in this Agreement relied upon, (2) to the
extent applicable, set forth in reasonable

 

11

--------------------------------------------------------------------------------


 

detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (3) specify the
termination date (which date shall be not less than 15 days after the giving of
such notice).  The failure by the Executive or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Executive or the Company hereunder or
preclude the Executive or the Company from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

14.           Full Settlement; Resolution of Disputes.  (a) The Company’s
obligation to make any payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, subject to Section 3(c) hereof, such amounts
shall not be reduced whether or not the Executive obtains other employment.

 

(b)           If there shall be any dispute between the Company and the
Executive in the event of any termination of the Executive’s employment, then,
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination was for Cause, that the
determination by the Executive of the existence of Good Reason was not made in
good faith, or that the Company is not otherwise obligated to pay any amount or
provide any benefit to the Executive and the Executive’s dependents or other
beneficiaries, as the case may be, under Sections 3 and 4 hereof, the Company
shall pay all amounts, and provide all benefits, to the Executive and the
Executive’s dependents or other beneficiaries, as the case may be, that the
Company would be required to pay or provide pursuant to Sections 3 and 4 hereof
as though such termination were by the Company without Cause or by the Executive
with Good Reason; provided, however, that the Company shall not be required to
pay any disputed amounts pursuant to this Section 14(b) except upon receipt of
an undertaking by or on behalf of the Executive to repay all such amounts to
which the Executive is ultimately adjudged by such court not to be entitled.

 

12

--------------------------------------------------------------------------------


 

15.           Employment with, and Action by, Subsidiaries.  For purposes of
this Agreement, employment with the Company or actions taken by the Company with
respect to the Executive shall include employment with or actions taken by any
corporation or other entity in which the Company has a direct or indirect
ownership interest of 50% or more of the total combined voting power of the then
outstanding securities of such corporation or other entity entitled to vote
generally in the election of directors.

 

16.           Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Illinois without regard to the
principle of conflicts of laws.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which other provisions shall remain in
full force and effect.

 

17.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

18.           Miscellaneous.  No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
the Executive and by a duly authorized officer of the Company.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 

19.           Prohibition on Acceleration of Payments.  The time or schedule of
any payment or amount scheduled to be paid pursuant to the terms of this
Agreement, or pursuant to the terms of any other employment agreement or
compensation arrangement entered into between the Executive and the Company or
any of its subsidiaries, may not be accelerated hereunder, or under any such
other employment agreement or other compensation arrangement, except as
otherwise permitted under Section 409A of the Code and the guidance and Treasury
Regulations issued thereunder.

 

20.           Code Section 409A.  The parties intend that this Agreement and the
benefits provided hereunder be interpreted and construed to comply with
Section 409A of the Code to the extent applicable thereto.  Notwithstanding any
provision of the Agreement to the contrary, the Agreement shall be interpreted
and construed consistent with this intent, provided that the Company shall not
be required to assume any increased economic burden in connection therewith. 
Although the Company intends to administer the Agreement so that it will comply
with the requirements of Section 409A of the Code, the Company does not
represent or warrant that the Agreement will comply with Section 409A of the
Code or any other provision of federal, state, local or non-United States law.

 

13

--------------------------------------------------------------------------------


 

21.           Entire Agreement.  This Agreement supersedes the Severance
Agreement (or Change in Control Agreement)  between the parties entered into,
and approved by the Board for execution by the parties, in 2006 and any and all
similar agreements entered into by the parties prior to the date hereof.  This
Agreement constitutes the entire understanding between the parties with respect
to the Executive’s severance pay in the event of a termination of the
Executive’s employment with the Company in connection with a Change in Control;
provided, however, that except as otherwise expressly set forth in this
Agreement, the rights of, and benefits payable to, the Executive, the
Executive’s estate or the Executive’s beneficiaries pursuant to this Agreement
are in addition to any rights of, or benefits payable to, the Executive, the
Executive’s estate or the Executive’s beneficiaries under any other employee
benefit plan or broad-based compensation program of the Company.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Jeremy G.O. Farmer

 

Its:

 SVP and Head of Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Stephen P. McGill

 

Stephen P. McGill

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A TO
 AGREEMENT

 

NONCOMPETITION, NONSOLICITATION,

CONFIDENTIALITY AGREEMENT AND RELEASE OF CLAIMS

 

This Noncompetition, Nonsolicitation, Confidentiality Agreement and Release of
Claims (this “Noncompetition Agreement”) is executed by Aon Corporation, a
Delaware corporation (the “Company”), and                (the “Executive”)
pursuant to the Change in Control Agreement dated as of                , 20     
between the Company and the Executive (the “Agreement”).

 

WHEREAS, the Executive’s employment with the Company and its subsidiaries is
terminating;

 

WHEREAS, the Executive acknowledges that the benefits to be provided to the
Executive under the Agreement are in consideration of, and are sufficient to
support, the covenants set forth in this Noncompetition Agreement; and

 

WHEREAS, the Executive understands that the Company regards the representations
and covenants by the Executive in this Noncompetition Agreement as material and
that the Company is relying on such representations and covenants in paying
amounts to the Executive pursuant to the Agreement.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.             Severance Benefits.  The Executive’s employment with the Company
and its subsidiaries shall terminate on                , and the Executive shall
receive the severance benefits set forth in the Agreement in accordance with the
terms and subject to the conditions thereof.

 

2.             Restrictive Covenants.  The Executive acknowledges and agrees
that the provisions in Sections       and       of the Executive’s employment
agreement with the Company, dated as of November 18, 2010 (the “Employment
Agreement”) shall continue to apply.

 

3.             General Release of All Claims.  (a) For valuable consideration,
the adequacy of which is hereby acknowledged, the undersigned Executive, on his
own behalf and on behalf of his heirs, executors, administrators, successors,
representatives and assigns, does herein knowingly and voluntarily
unconditionally release, waive, and fully discharge the Company and its
subsidiaries (including successors and assigns thereof) and all of their
respective past, present and future employees, officers, directors, agents,
affiliates, parents, predecessors, administrators, representatives, attorneys,
and shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state or

 

16

--------------------------------------------------------------------------------


 

local court, agency, arbitrator or any other entity, based directly on
indirectly on the Executive’s employment with and separation from the Company or
based on any other alleged act or omission by or on behalf of the Company prior
to the Executive’s signing this Noncompetition Agreement.  Without limiting the
generality of the foregoing terms, this Noncompetition Agreement and this
Section providing a general release of all claims specifically includes all
claims based on the terms, conditions, and privileges of employment, and those
based on breach of contract (express or implied), tort, harassment, intentional
infliction of emotional distress, defamation, negligence, privacy, employment
discrimination, retaliation, discharge not for just cause, constructive
discharge, wrongful discharge, the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”), the Older Workers Benefit Protection Act of 1990, the
Worker Adjustment and Retraining Notification Act, as amended, Executive Order
11,141 (age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866 and 1871,
Section 1981 through 1988 of Title 42 of the United States Code, as amended, 41
U.S.C. Section 1981 (discrimination), 29 U.S.C. Section 206(d)(1) (equal pay),
Executive Order 11,246 (race, color, religion, sex and national origin
discrimination), the National Labor Relations Act, the Equal Pay Act of 1993,
the Americans with Disabilities Act of 1990, the Occupational Safety and Health
Act, as amended, the Family Medical Leave Act, the Immigration Reform and
Control Act, as amended, the Vietnam Era Veterans Readjustment Assistance Act,
Sections 503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation),
the Employee Retirement Income Security Act of 1974, as amended, any federal,
state or local fair employment, civil or human rights, wage and hour laws and
wage payment laws, and any other Federal, state, local or other governmental
statutes, laws, ordinances, regulations and orders, under common law, and under
any Company policy, procedure, bylaw or rule.  This Section 3 of the
Noncompetition Agreement shall not waive or release any rights or claims
(i) that the Executive may have which arise after the date of this
Noncompetition Agreement or that arise under or are preserved by the Agreement,
and shall not waive any claims for benefits required by applicable law
(including post-termination health-continuation insurance benefits required by
state or Federal law) or claims arising under the terms of any applicable plan,
program or other arrangement of the Company; (ii) for payments and benefits
under Sections 3 and 4 of the Agreement; (iii) for indemnification (including
advancement of attorneys’ fees) and directors and officers liability insurance;
and (iv) for any rights for any equity awards pursuant to the terms of such
equity grant, including, but not limited, to any rights for accelerated vesting
and extended exercise periods of exercisable equity awards.

 

(b)  The Executive intends this Section 3 of the Noncompetition Agreement to be
binding on his successors, and the Executive specifically agrees not to file or
continue any claim in respect of matters released herein.  The Executive further
agrees, with respect of matters released herein, never to institute any suit,
complaint, proceeding, grievance or action of any kind at law, in equity, or
otherwise in any court of the United States or in any state, or in any
administrative agency of the United States or any state, county or municipality,
or before any other tribunal, public or private, against the Company arising
from or relating to his employment with or his termination of employment from
the Company and/or any other occurrences to the date of this Noncompetition
Agreement, other than a claim challenging the validity of this Section 3 of the
Noncompetition Agreement under the ADEA or respecting any matters not covered
herein.

 

17

--------------------------------------------------------------------------------


 

(c)  The Executive is further waiving his right to receive money or other relief
in any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this Section 3.  Nothing in
this Section 3 shall limit the rights of any governmental agency or his right of
access to, cooperation or participation with any governmental agency, including
without limitation, the United States Equal Employment Opportunity Commission. 
The Executive further agrees to waive his rights under any other statute or
regulation, state or federal, with provides that a general release does not
extend to claims which the Executive does not know or suspect to exist in his
favor at the time of executive this Noncompetition Agreement, which if known to
him must have materially affected his settlement with the Company.

 

(d) The Executive agrees that he shall not be eligible and shall not seek or
apply for reinstatement or re-employment with the Company, and he agrees that
any application for re-employment may be rejected without explanation or
liability pursuant to this provision.

 

(e) In further consideration of the promises made by the Company in this
Noncompetition Agreement, the Executive specifically waives and releases the
Company, to the extent set forth in this Section 3, from all claims the
Executive may have as of the date of this Noncompetition Agreement, whether
known or unknown, arising under the ADEA.  The Executive further agrees that:

 

(1) the Executive’s waiver of rights under Section 3 of this Noncompetition
Agreement is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);

 

(2) the Executive understands the terms of this Section 3 of the Noncompetition
Agreement;

 

(3) the consideration offered by the Company under this Noncompetition Agreement
and the Agreement in exchange for the general release of all claims in this
Section 3 represents consideration over and above that to which the Executive
would otherwise be entitled, and that the consideration would not have been
provided had the Executive no agreed to sign this Noncompetition Agreement and
did not sign it;

 

(4) the Company is hereby advising the Executive in writing to consult with an
attorney prior to executing this Noncompetition Agreement;

 

(5) the Company is giving the Executive a period of twenty-one (21) days within
which to consider this Noncompetition Agreement;

 

(6) following the Executive’s execution of this Noncompetition Agreement, the
Executive has seen (7) days in which to revoke this Noncompetition Agreement by
written notice.  An attempted revocation not actually received by the Company
prior to the revocation deadline will not be effective; and

 

(7) this Noncompetition Agreement, the Agreement, and all payments and benefits
under either or both of them shall be void and of no force and effect if the
Executive

 

18

--------------------------------------------------------------------------------


 

chooses to so revoke, and if the Executive chooses not to so revoke this
Noncompetition Agreement and the Agreement then become effective and
enforceable.

 

(f)  This Section 3 does not waive rights or claims that may arise under the
ADEA after the date the Executive signs this Noncompetition Agreement.  To the
extent barred by the OWBPA, the covenant not to sue contained herein does not
apply to claims under the ADEA that challenge the validity of this Section 3 of
the Noncompetition Agreement.

 

(g)  To revoke this Noncompetition Agreement, the Executive must send a written
statement of revocation to:                                     .  The
revocation must be received no later than 5:00 pm on the seventh day following
the Executive’s execution of this Noncompetition Agreement.  If the Executive
does not revoke, the eighth day following the Executive’s acceptance will be the
“effective date” of this Noncompetition Agreement.

 

4.             Entire Agreement.  The Agreement and this Noncompetition
Agreement constitute the entire understanding between the parties.  The
Executive has not relied on any oral statements that are not included in the
Agreement or this Noncompetition Agreement.

 

5.             Severability.  If any provision of this Noncompetition Agreement
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision hereof, and this Noncompetition Agreement
shall be construed and enforced as if such provision had not been included.

 

6.             Governing Law.  This Noncompetition Agreement shall be construed,
interpreted and applied in accordance with the internal laws of the State of
Illinois without regard to the principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Company has caused this Noncompetition Agreement to be
executed by a duly authorized officer of the Company and the Executive has
executed this Noncompetition Agreement as of the day and year first above
written.

 

 

AON CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[Executive’s Name]

 

19

--------------------------------------------------------------------------------